Citation Nr: 1716778	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-41 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Appellant contends that he had recognized Philippine guerrilla service, in the service of the United States Armed Forces during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement dated in February 2016 the Appellant indicated that he requested review of his disagreement thru the Decision Review Office (DRO) process.

On the Appellant's Substantive Appeal on a VA Form 9, received in August 2016, the appellant reported "[a]nd if possible to set an appointment at VA office for further explanation of my status together with my witness."  The Appellant did not check any of the options regarding having a hearing before a Veterans Law Judge (VLJ) of the Board.

Thereafter, in a statement addressed to the RO and received by the RO in February 2017, the Appellant stated "[t]herefore I hereby request for a personal hearing."

The Board finds that the Appellant is requesting a local personal hearing with a DRO as he addressed his request for a personal hearing to the RO and has not indicated that he desires a hearing before a VLJ of the Board.  To date the Appellant has not been scheduled for a DRO hearing.  Therefore, the case is remanded for the requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Appellant for a DRO hearing at the RO.  The appellant should be notified of the date, time and location of the hearing.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

